Citation Nr: 0331955	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  01-05 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an increased evaluation for degenerative joint 
disease of the left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On September 25, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that all 
available treatment records pertaining to 
the veteran have been obtained from each 
private and VA health care provider 
identified by the veteran in Release of 
Information forms signed in January 2003.

2.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
orthopedic examination for the purpose of 
ascertaining the nature and severity of 
his service-connected degenerative joint 
disease of the left ankle.  The veteran's 
claims folder in its entirety is to be 
provided to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic testing, 
inclusive of X-rays and magnetic 
resonance imaging, must also be 
accomplished.  All applicable diagnoses 
involving the left ankle must be fully 
set forth.  The examining orthopedist is 
asked to respond specifically to the 
following:

(a)  Undertake detailed range of motion 
studies of the veteran's left ankle, 
provide a value for each motion tested, 
indicate what the expected normal value 
for each motion is, and offer an opinion 
as to whether the degree of limited 
motion more nearly approximates a 
moderate or marked impairment.

(b)  Note specifically the presence or 
absence of ankylosis and, if present, the 
exact point of ankylosis in plantar 
flexion or dorsiflexion, in degrees; 
malunion of the os calcis or astragalus, 
and whether such results in either marked 
or moderate deformity; whether an 
astragalectomy of the veteran's left 
right ankle has ever been performed; and 
whether the bones of the left lower 
extremity have been shortened as a result 
of the veteran's service-connected left 
ankle disorder, and, if so, the degree of 
shortening must be quantified precisely, 
in inches.

(c)  The orthopedic examiner should also 
be asked to express an opinion as to the 
presence or absence of objective signs of 
pain of the left ankle and whether such 
pain, if any, could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

(d)  The orthopedist must also ascertain 
whether the veteran's service-connected 
left ankle disorder results in weakened 
movement, excess fatigability or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth fully for the record.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



